Exhibit 21 NAME STATE OR JURISDICTION OF INCORPORATION PERCENT OF OWNERSHIP Thermo Electron Australia Pty Limited [31.56% by Thermo BioAnalysis LLC] Australia 68.44 Thermo Informatics Asia Pacific Pty. Ltd. Australia 100 Thermo Optek (Australia) Pty. Ltd. Australia 100 Thermo Finnigan Australia Pty. Ltd. Australia 100 Thermo Ramsey Pty. Ltd. Australia 100 Thermo Trace Ltd. Australia 100 Trace BioSciences Pty. Ltd. Australia 100 Trace BioSciences (NZ) Limited New Zealand 100 Thermo Gamma-Metrics Holdings Pty. Ltd. Australia 100 Thermo Gamma-Metrics Pty. Ltd. Australia 100 Thermo Electron (Chile) S.A. Chile 100 Thermo Electron A/S Denmark 100 Thermo Electron Holdings SAS France 100 Thermo Electron SAS France 100 Thermo Electron LED S.A.S. France 100 Jouan Limited England 100 Thermo Electron Industries France 100 SCI du 10 rue Dugay Trouin (2% owned by Thermo Electron Industries) France 98 Jouan Italia srl (.05% owned by Thermo Electron Industries) Italy 99.95 Jouan Robotics SAS France 100 Jouan Nordic AS Denmark 100 Thermo Electron CZ a.s. CzechRepublic 100 Laboratory Management Systems, Inc. Delaware 100 TFLP LLC Delaware 100 Cohesive Technologies Inc. Delaware 100 Cohesive Technologies (UK) Limited England 100 Thermo Hypersil-Keystone LLC Delaware 100 Thermo Fisher GP LLC Delaware 100 Thermo Fisher Scientific C.V. [1% owned by TFLP LLC] Netherlands 99 TFS Breda BV Netherlands 100 Thermo Dutch Holdings Limited Partnership [1% owned by Thermo Finland Holdings LLC] England 99 Thermo Cayman Holdings Ltd. [33.33% owned by Thermo Cambridge Limited] Cayman Islands 66.67 Thermo Suomi Holding B.V. [33.33 owned by Life Sciences International Holdings BV] Netherlands 66.67 Thermo Fisher (FinlandHoldings 2) LLC Delaware 100 Thermo Fisher (FinlandHoldings) Limited Partnership (.5% owned by Thermo Fisher (Finland Holdings 2) LLC) England 99.5% Thermo Fisher Scientific Oy Finland 100 Thermo Fisher India Holding B.V. [6.13% by Thermo Fisher Scientific Inc., .68% by Thermo Gamma-Metrics LLC and 30.74% by Thermo Fisher Scientific (Ashville) LLC] Netherlands 62.45 Thermo Electron LLS India Private Limited India 100 Thermo Electron India Private Limited India 100 Kendro Laboratory Products India Pvt. Ltd. India 100 Thermo Shandon Limited England 100 Thermo Electron Manufacturing Limited England 100 Thermo Nicolet Limited England 100 1 NAME STATE OR JURISDICTION OF INCORPORATION PERCENT OF OWNERSHIP Thermo Elemental Limited England 100 Thermo Finnigan Limited England 100 Thermo Hypersil Ltd England 100 GV Instruments Limited England 100 HTX Limited England 100 Analytical Precision Products Limited England 100 GV Instruments Inc Delaware 100 GV Instruments Canada Ltd. Canada 100 GV Instruments GmbH Germany 100 GV Instruments Sarl France 100 JSC “Thermo Fisher Scientific” Russia 100 Labinstruments Oy Finland 100 Thermo Finland Holdings LLC Delaware 100 Pelican Acquisition Corporation Delaware 100 Priority Air Holdings Corp Delaware 100 Priority Air Express, LLC Delaware 100 PAX – DSI Acquisition LLC Delaware 100 Distribution Solutions International, Inc. Michigan 100 DeliverySolutions International, Inc. Michigan 100 Diversified Services International, L.L.C. Michigan 100 Diversified Solutions International, L.L.C. Michigan 100 Thermo EGS Gauging, Inc. Delaware 100 EGS Gauging Technical Services Company Delaware 100 EGS Gauging Ltd. England 100 EGS Gauging, GmbH Germany 100 EGS Gauging Pty Ltd Australia 100 Thermo Asset Management Services Inc. Delaware 100 Kendro Laboratory Products (H.K.) Limited Hong Kong 100 Cryonix, Inc. Maryland 100 Ionalytics Corporation Canada 100 SwissAnalytic Group AG Switzerland 100 Flux Instruments AG Switzerland 100 Thermo Fisher Scientific (Schweiz) AG Switzerland 100 Spectronex GmbH Austria 100 Spectronex spol S.r.o. CzechRepublic 100 Spectronex s.r.o. SlovakRepublic 100 Thermo CRS Holdings Ltd. Canada 100 Thermo CRS Ltd. Canada 100 Robocon GmbH Austria 100 CRS Robotics FranceEURL France 100 Thermo Electron North America LLC Delaware 100 Loftus Furnace Company Pennsylvania 100 NAPCO, Inc. Connecticut 100 Staten Island Cogeneration Corporation New York 100 Thermo NITON Analyzers LLC Delaware 100 Niton Europe GmbH Germany 100 Niton Asia Limited Hong Kong 100 Thermo Electron Export Inc. Barbados 100 Thermo Foundation, Inc. Massachusetts 100 Thermo Fisher Financial Services Inc. Delaware 100 Russell pH Limited Scotland 100 Thermo Keytek LLC Delaware 100 Thermedics Detection de Argentina S.A. (10% by Thermo Ramsey Inc.) Argentina 90 Thermo Detection de Mexico, S.A. de C.V. [1% owned by Thermo Environmental Instruments Inc.] Mexico 99 Thermo Detection Limited England 100 2 NAME STATE OR JURISDICTION OF INCORPORATION PERCENT OF OWNERSHIP Goring Kerr Detection Limited England 100 Goring Kerr (NZ) Limited New Zealand 100 Thermo Sentron Canada Inc. (additionally, 5% of the shares are owned directly by Thermo Fisher Scientific Inc.) Canada 95 Thermo Ramsey S.A. Spain 100 Thermo Ramsey Inc. Massachusetts 100 Thermo Re, Ltd. Bermuda 100 Thermo Electron (Proprietary) Limited South Africa 100 Comtest Limited England 100 Thermo Electron Metallurgical Services, Inc. Texas 100 Thermo MF Physics Corporation Delaware 100 ONIX Systems Inc. Delaware 100 Thermo Process Instruments GP, LLC Delaware 100 Thermo Process Instruments,L.P. (an additional 0.1% owned by Thermo Process Instruments GP, LLC) Texas 99.9 Thermo Measuretech Canada Inc. Canada 100 Onix Holdings Limited England 100 CAC Limited England 100 Thermo Measurement Ltd. England 100 Peek Measurement Limited England 100 Thermo Onix Limited England 100 Thermo Electron Scientific Instruments LLC Delaware 100 Thermo Fisher Scientific (Mississauga) Inc. Canada 100 Thermo Electron SA Switzerland 100 Thermo Fisher Scientific (Zurich) AG Switzerland 100 Kendro Laboratory Products plc England 100 Kendro Containment & Services Limited England 100 Sorvall (U.K.) Limited England 100 Lab Impex Research Limited England 100 Thermo Electron Corporation (Proprietary) Limited South Africa 100 Thermo Electron Austria Wissenschaftliche Gerate GmbH Austria 100 Fuji Partnership (19.8342% of partnership is owned directly by Thermo Fisher Scientific (Asheville) LLC) Japan 80.1658 Life Sciences International Limited England 100 Hybaid Limited England 100 Equibio Limited England 100 Thermo Optek Limited England 100 Thermo Cambridge Limited England 100 VG Systems Limited England 100 Thermo Radiometrie Limited England 100 Thermo Electron Limited England 100 Thermo Electron Weighing & Inspection Limited England 100 Thermo Sentron Limited England 100 Thermo Allen Coding Limited England 100 Thermo Electron (Management Services) Limited England 100 Life Sciences International Holdings BV Netherlands 100 Bioanalysis Labsystems, S.A. (10% owned by Thermo Fisher Scientific B.V.) Spain 90 Life Sciences International (Poland) SP z O.O Poland 100 Thermo Electron SpA Italy 100 Thermo Ramsey Italia S.r.l. Italy 100 Thermo Electron Polska Sp. z o.o. (50% owned by Thermo Electron Weighing & Inspection Limited) Poland 50 Comdata Services Limited England 100 Helmet Securities Limited (.001%owned by Comdata Services Limited) England 99.99 Life Sciences International LLC Delaware 100 Thermo NESLAB Inc. New Hampshire 100 Thermo Fisher Scientific (Asheville) LLC Delaware 100 3 NAME STATE OR JURISDICTION OF INCORPORATION PERCENT OF OWNERSHIP Jouan LLC Delaware 100 Kendro Laboratory Products Pty., Ltd. Australia 100 Omnigene Limited (41.53% owned by Thermo Electron (Management Services) Limited) England 58.47 Thermo Kevex X-Ray Inc. Delaware 100 Thermo Gamma-Metrics LLC Delaware 100 ThermoSpectra Limited England 100 Thermo Electron SwedenForvaltningAB Sweden 100 Spectra-Physics AB Sweden 100 Spectra-Physics Holdings USA, Inc. Delaware 100 Spectra-Physics Holdings Limited England 100 Saroph Sweden AB Sweden 100 Thermo Electron Sweden AB Sweden 100 Thermo Life Sciences AB Sweden 100 Laser Analytical Systems, Inc. California 100 Thermo Finnigan LLC Delaware 100 Finnigan Properties LLC Delaware 100 TMOIInc. Delaware 100 Thermo Fisher Scientific (China) Holding Limited England 100 Thermo Fisher Scientific (Shanghai) Management Co., Ltd. China 100 Thermo Fisher Scientific (Shanghai) Co., Ltd. China 100 Thermo Fisher Scientific (Shanghai) Instruments Co., Ltd. China 100 Thermo Fisher Scientific (Hong Kong) Limited Hong Kong 100 Thermo Life Science International Trading (Tianjin) Co., Ltd. China 100 Thermo Fisher Scientific K.K. Japan 100 TK Partnership (49.51% owned by Fuji Partnership) Japan 50.49 Thermo Electron S.L. Spain 100 Thermo Fisher (Cayman) Holdings I Ltd. Cayman Islands 100 Thermo Fisher (Gibraltar) Limited [50% owned by Thermo Fisher (Cayman) Holdings II Ltd.] Gibraltar 50 Thermo Fisher (Gibraltar) II Limited Gibraltar 100 Navaho Acquisition Corp. Delaware 100 NanoDrop Technologies LLC Delaware 100 Thermo Fisher (Cayman) Holdings II Ltd. Cayman Islands 100 Thermo BioAnalysis LLC (5.1% owned by Life Sciences International Limited and 9.4% owned by Life Sciences International LLC) Delaware 85.5 Thermo LabSystems S.A. Spain 100 Thermo Fisher German Holdings LLC Delaware 100 Thermo Holding European Operations LLC Delaware 100 Thermo DMA Inc. Texas 100 Thermo Electron Singapore Pte. Ltd. Singapore 100 Thermo Shandon Inc. Pennsylvania 100 Thermo BioAnalysis Limited England 100 Thermo Fast U.K. Limited England 100 Thermo Projects Limited England 100 Toolquip International Limited England 100 Labquip International Limited England 100 Thermo LabSystems Inc. Massachusetts 100 InnaPhase Limited England 100 InnaPhase, Inc. Canada 100 Thermo Environmental Instruments Inc. California 100 Thermo Electron (Calgary) Limited Canada 100 Thermo Orion Inc. Massachusetts 100 Thermo Electron Puerto Rico, Inc. Puerto Rico 100 4 NAME STATE OR JURISDICTION OF INCORPORATION PERCENT OF OWNERSHIP Thermo CIDTEC Inc. New York 100 Thermo Power Corporation Massachusetts 100 ACI Holdings Inc. New York 100 Thermo Securities Corporation Delaware 100 Thermo Instrument Controls de Mexico, S.A. de C.V. (2% by Thermo Fisher Scientific Inc.) Mexico 98 Thermo Eberline LLC (49% owned by Thermo BioAnalysis LLC) Delaware 51 ThermoLase LLC Delaware 100 ThermoLase Japan L.L.C. Wyoming 50* Trex Medical Corporation Delaware 100 Thermo Corporation Delaware 100 Fisher Scientific GmbH Germany 100 Fisher Scientific, spol. S.r.o(33% owned by individuals) CzechRepublic 67 Fisher Scientific (Austria) GmbH Austria 100 Thermo Fisher Scientific Germany Limited & Co. KG [Life Sciences International Limited, sole general partner with 0% ownership.] Germany 100 Thermo Luxembourg Holding S.a.r.l. Luxembourg 100 Thermo TLH (UK) Limited England 99.99 Thermo Fisher Scientific (Breda) Holding BV Netherlands 100 Thermo Fisher Scientific B.V. Netherlands 100 Omega Data Systems BV Netherlands 100 Thermo Optek S.A. Spain 100 Thermo Fisher Scientific Finance Company BV Netherlands 100 Thermo Fisher Scientific B.V.B.A. (6.5% owned by Thermo Fisher Scientific (Breda) Holding BV) Belgium 93.5 Thermo Quest S.A. Spain 100 ThermoFisher Scientific (Delft) Holding B.V. Netherlands 100 ThermoFisher Scientific (Delft) B.V. Netherlands 100 Thermo Luxembourg S.a.r.l. Luxembourg 100 Thermo Electron Deutschland GmbH Germany 100 Thermo Electron IT Services GmbH Germany 100 Thermo Electron GmbH Germany 100 Thermo Electron Beteiligungsverwaltungs GmbH Germany 100 Thermo Electron LED GmbH (10% owned by Thermo Fisher Scientific Inc.) Germany 90 Thermo Electron LED GmbH Austria 100 Thermo Electron (Erlangen) GmbH (additionally 10.04% of the shares are owned directly by Thermo Fisher Scientific Inc.) Germany 89.96 Thermo Fisher Scientific (Bremen) GmbH (additionally 10% of the shares are owned directly by Thermo Fisher Scientific Inc.) Germany 90 Werner Reifferscheidt Verwaltungs GmbH Germany 100 La-Pha-Pack Werner Reifferscheidt GmbH Germany 100 Lab-Chrom-Pack LLC Delaware 100 Sealtec Werner Reifferscheidt GmbH (10% owned by Thermo Fisher Scientific (Bremen) GmbH) Germany 90 Thermo Electron (Karlsruhe) GmbH(additionally, 10% of the shares are owned directly by Thermo Fisher Scientific Inc.) Germany 90 Thermo Electron Pension Trust GmbH Germany 100 Thermo Electron (Oberhausen) GmbH Germany 100 Thermo TLH L.P. (additionally 0.01% is owned by Thermo TLH (U.K.) Limited Delaware 99.99 5 NAME STATE OR JURISDICTION OF INCORPORATION PERCENT OF OWNERSHIP Apogent Deutschland GmbH (3.85% owned by Erie Electroverre S.A.) Germany 96.15 Gerhard Menzel Glasbearbeitungswerk GmbH & Co. KG Germany 100 Gerhard Menzel GmbH (48% owned by Apogent Deutschland GmbH) Germany 52 Microm International GmbH Germany 100 Microm International AG Switzerland 100 Nunc Verwaltugs GmbH Germany 100 Nunc GmbH & Co. KG (1% owned by Nunc Verwaltungs GmbH) Germany 99 Oxoid Deutschland GmbH Germany 100 Lancaster Laboratories, Inc. Minnesota 100 Microgenics GmbH Germany 100 Microgenics SAS France 100 Fisher Scientific International Inc. Delaware 100 Alchematrix, Inc. Delaware 100 Fisher Internet Minority Holdings L.L.C. Delaware 100 Alchematrix LLC Delaware 100 Apogent Technologies Inc. Wisconsin 100 Fisher Luxembourg Danish Holdings SARL Luxembourg 100 Fisher Holdings ApS Denmark 100 Apogent DenmarkApS Denmark 100 Fisher BioImage ApS Denmark 100 Nunc A/S Denmark 100 AOT ApS Denmark 100 Apogent Holding Company Delaware 100 Matrix Technologies Corporation Delaware 100 Molecular BioProducts Inc. California 100 Labomex MBP, S. de R. L. De C.V. (.01% owned by Apogent Technologies, Inc.) Mexico 99.99 Quality Scientific Plastics, Inc. Delaware 100 Nalge Nunc International, KK Japan 100 Matrix Asia Pacific Corporation (9% owned by Matrix Technologies Corporation) Japan 91 National Scientific Company Wisconsin 100 Robbins Scientific Corporation California 100 Apogent Transition Corp. Delaware 100 Barnstead Thermolyne Corporation Delaware 100 Lab-Line Instruments, Inc. Delaware 100 Erie Scientific Company Delaware 100 Abgene Inc. Delaware 100 Apogent Finance Company Delaware 100 Capitol Vial, Inc. Alabama 100 Capitol Scientific Products, Inc. New York 100 Chase Scientific Glass, Inc. [50% owned by Apogent Holding Company] Wisconsin 50 EP Scientific Products LLC Delaware 100 Erie Electroverre S.A. * Switzerland 100 Erie Scientific Company of Puerto Rico Delaware 100 Erie Scientific HungaryKft Hungary 100 Erie UK Holding Company Delaware 100 Fisher Scientific Investments (Cayman), Ltd. Cayman Islands 100 Erie U.K. Limited England 100 Advanced Biotechnologies Limited England 100 Abgene Limited England 100 ABgene SAS France 100 Advanced Bioenzymes Limited England 100 Apogent U.K. Limited England 100 Electrothermal Engineering Limited England 100 6 NAME STATE OR JURISDICTION OF INCORPORATION PERCENT OF OWNERSHIP Matrix Technologies Corporation Limited England 100 Robbins Scientific (Europe) Limited England 100 Nalge (Europe) Limited England 100 Chromacol Limited England 100 Epsom Glass Industries Limited England 100 H.P.L.C. Technology Company Limited England 100 Hyclone Laboratories, Inc. Utah 100 HyClone International Trade (Tianjin) Co., Ltd. China 100 National HyClone (Lanzhou) Bio-engineering Co., Ltd. * China 51 Panymex International S.A.* Panama 50 Corimex S.A. Costa Rica 100 Guaimex S.A. Guatamala 100 Honimex S.A. Honduras 100 Nicamex S.A. Nicaragua 100 Panymex S.A. Panama 100 Salvimex S.A. El Salvador 100 Pierce Biotechnology, Inc. Delaware 100 Perbio Science, Inc. Delaware 100 Pierce Milwaukee, Inc. Delaware 100 Pierce Milwaukee Holding Corp. Delaware 100 Thermo Fisher Scientific (Milwaukee) LLC (1% owned by Pierce Milwaukee Inc.) Delaware 99 Remel Europe Limited England 100 Erie-Watala Glass Company Limited (50% voting; 100% non voting) Hong Kong 100 Ever Ready Thermometer Co., Inc. Wisconsin 100 Fisher Asia Manufacturing Ventures Inc. * British Virgin Islands 80 Fisher Laboratory Products Manufacturing (Shanghai) Co., Ltd. China 100 Microgenics Corporation Delaware 100 Consolidated Technologies, Inc. Wisconsin 100 Microgenics Diagnostics Pty Limited Australia 100 Naugatuck Glass Company, The Connecticut 100 Metavac LLC Delaware 100 Remel Inc. Wisconsin 100 Separation Technology, Inc. Delaware 100 Richard –Allan Scientific Company Wisconsin 100 LabVision Corporation California 100 Lab Vision (UK) Limited England 100 Neomarkers, Inc. California 100 Microm Laborgerate SL Spain 100 Samco Scientific Corporation Delaware 100 Seradyn Inc. Delaware 100 Nalge Nunc International Corporation Delaware 100 236 Perinton Parkway, LLC New York 100 ARG Services LLC Delaware 100 Owl Separation Systems LLC Delaware 100 PACTECH, LLC Delaware 100 Applied Scientific Corporation California 100 ADI Holding Company, Inc. Delaware 100 Athena Diagnostics, Inc. Delaware 100 NERL Diagnostics LLC Wisconsin 100 Cellomics, Inc. Delaware 100 Fisher BioSciences Japan, KK Japan 100 CTPS Company Delaware 100 Clintrak Pharmaceutical Services, LLC Delaware 100 Acculogix, LLC Delaware 100 Clintrak Clinical Labeling Services, LLC Delaware 100 Clintrak Pharmaceutical Services GmbH Germany 100 Columbia Diagnostics, Inc. Delaware 100 7 NAME STATE OR JURISDICTION OF INCORPORATION PERCENT OF OWNERSHIP Drakeside Real Estate Holding Company LLC Delaware 100 Duke Scientific Corporation California 100 Fisher Clinical Services Inc. Pennsylvania 100 Thermo Fisher Scientific Brasil Serviços de Logística Ltda [1% by Fisher BioServices Inc.] Brazil 99 Cole-Parmer Instrument Company Illinois 100 Cole-Parmer Instrument (Shanghai) Co., Ltd China 100 Cole-Parmer Instrument Company Limited England 100 Eutech Instruments Pte Ltd. Singapore 100 Eutech Instruments Europe B.V. (not wholly owned by FSII) Netherlands 70 Eutech Instruments Sdn Bhd Malaysia 100 Dharmacon, Inc. Delaware 100 Fisher BioServices Inc. Virginia 100 Southern Trials (Pty) Ltd. South Africa 100 Schantz Road LLC Pennsylvania 100 Specialty (SMI) Inc. California 100 Fisher Germany Holdings GmbH Germany 100 Fisher Hamilton China Inc. Delaware 100 Fisher Hamilton L.L.C. Delaware 100 Epoxyn Products L.L.C. Delaware 100 Systems Manufacturing Corporation Delaware 100 Fisher Manufacturing (Malaysia) Sdn Bhd Malaysia 100 Fisher Scientific Brazil Inc. Delaware 100 Fisher Scientific Central America Inc. Delaware 100 Fisher Scientific Chile Inc. Delaware 100 Consultores Fisher Scientific Chile Ltd (50% owned by Fisher Scientific Worldwide Inc.) Chile 50 Fisher Scientific Colombia Inc. Delaware 100 Fisher Scientific Company L.L.C. Delaware 100 Biochemical Sciences LLC Delaware 100 Fisher Scientific Canada Holdings Inc. Delaware 100 Fisher Scientific de Mexico S.A. Mexico 100 Medical Analysis Systems, Inc. Delaware 100 Medical Analysis Systems International, Inc. California 100 Medical Diagnostics Systems, Inc. California 100 MexLab, S.A. Mexico 40 Labstore de Mexico, S.A. (49 owned by Fisher Scientific Company L.L.C.) Mexico 51 United Diagnostics, Inc. Delaware 100 Fisher Scientific Latin America Inc. Delaware 100 Fisher Scientific Mexico Inc. Delaware 100 FHML S. de R.L. de C.V. (.01% Fisher Hamilton Mexico LLC) Mexico 99.99 FS Mexicana Holdings LLC (.01% owned by Fisher Scientific Mexicana, S. de R.L. de C.V) Delaware 99.99 Fisher Alder S. de R.L. de C.V. (.01% owned by Fisher Hamilton L.L.C.) Mexico 99.99 Fisher Hamilton S. de R.L. de C.V. (.01% owned by Fisher Hamilton Mexico LLC) Mexico 99.99 Fisher HamiltonMexico LLC Delaware 100 Fisher Scientific Mexicana, S. de R.L. de C.V. (.01% owned by Fisher Scientific Worldwide Inc.) Mexico 99.9 FS Casa Rocas Holdings LLC (.01% owned by Casa Rocas S. de R.L. de C.V) Delaware 99.99 Casa Rocas S. de R.L. de C.V. (.01% Fisher Scientific Worldwide Inc.) Mexico 99.99 Fisher Scientific Middle Eastand Africa Inc. Delaware 100 Fisher Scientific Operating Company Delaware 100 Fisher Scientific Venezuela Inc. Delaware 100 8 NAME STATE OR JURISDICTION OF INCORPORATION PERCENT OF OWNERSHIP Fisher Scientific Worldwide (Shanghai) Co., Ltd. China 100 Fisher Worldwide Distribution SPV Cayman Islands 100 Fisher Worldwide Gene Distribution SPV Cayman Islands 100 FRC Holding Inc., V Delaware 100 FS (Barbados) Capital Holdings Ltd. Barbados 100 Golden West Indemnity Company Limited Bermuda 100 Liberty Lane Real Estate Holding Company LLC Delaware 100 New FS Holdings Inc. Delaware 100 Hangar 215, Inc. Delaware 100 Scientific Products (Asia Pacific) Pte. Ltd. Singapore 100 Scientific Products (Shanghai) Pte. Ltd. China 100 Scientific Products (India) Private Limited (.01% owned by Fisher Scientific Company L.L.C.) India 99 TC Tech Corporation Delaware 100 STC Biomanufacturing, Inc. Illinois 100 Union Lab Supplies Limited Hong Kong 100 Fisher Scientific Worldwide Inc. Delaware 100 Fisher Scientific Holding Company Delaware 100 Fisher Scientific Holdings (M) Sdn Bhd Malaysia 100 Bumi-Sans Sendirian Berhad Malaysia 100 Fisher Scientific (M) Sdn Bhd (10% owned by General Scientific Company Sdn Bhd (M) Malaysia 90 General Scientific Company Sdn Bhd (M) (14% owned by Pacific Rim Investment Inc.) Malaysia 86 Fisher CW Medical Sdn Bhd Malaysia 100 Fisher Scientific Consultancy Sdn Bhd Malaysia 100 Fisher Scientific Holdings (S) Pte. Ltd. Singapore 100 Fisher Scientific Pte. Ltd. Singapore 100 Fisher Scientific (SEA) Pte. Ltd. Singapore 100 Fisher Scientific Australia Pty Limited Australia 100 Fisher Genetics Asia Pte. Ltd. (10% owned by Fisher Scientific Pte. Ltd.) Singapore 90 Fisher Scientific Holding HK Limited (.01% owned by Fisher Scientific Holding Company) Hong Kong 99.99 Fisher Scientific Consulting (Guangzhou) Limited (10% owned by Guangzhou Fisher Scientific Company Limited) China 90 Fisher Scientific (Hong Kong) Limited Hong Kong 100 Guangzhou Fisher Scientific Company Limited China 100 FSWH II C.V. (17.1555% owned by Fisher Scientific Canada Holdings Inc., .0328% owned by Fisher WWD Holding L.L.C., 1.4695% owned by Fisher Clinical Services) Netherlands 81.3422 FSIR Holdings (US) LLC Delaware 100 FSIR Holdings (UK) Limited England 100 FSWH Company LLC Delaware 100 FSI Receivables Company LLC Delaware 100 Fisher Bermuda Holdings Limited Bermuda 100 Fisher Holdings Luxembourg SARL Luxembourg 100 Fisher Scientific Worldwide Holdings I C.V. (5% owned by Fisher Scientific Worldwide Inc.) Netherlands 95 FSII Sweden Holdings I AB Sweden 100 FSII Sweden Holdings AB Sweden 100 Perbio Science AB Sweden 100 HycloneAB Sweden 100 Perbio Science (Australia) Pty. Limited Australia 100 Perbio Science France SAS France 100 Perbio Science Hong Kong Limited (.01% owned by HycloneAB) Hong Kong 99.99 9 NAME STATE OR JURISDICTION OF INCORPORATION PERCENT OF OWNERSHIP Perbio Science Sweden Holdings AB Sweden 100 Fisher Scientific GTF AB Sweden 100 Fisher Scientific Biotech Line A/S Denmark 100 Hyclone UK Limited England 100 Perbio Science UK Limited England 100 Perbio Science Invest AB Sweden 100 Perbio Science Nederland B.V. Netherlands 100 Perbio Science ProjektAB Sweden 100 Perbio Science Switzerland SA (.3% owned by individuals) Switzerland 99.7 Perbio Science BVBA Belgium 100 Fisher Canada Holding ULC 1 Canada 100 Fisher Canada Holding ULC 2 Canada 100 Fisher CLP Holding Limited Partnership (1.6% owned by Fisher Canada Holding ULC 2) Canada 98.4 Fisher Canada Limited Partnership (1.14% owned by Fisher Canada Holding ULC 2and 46.99% by Fisher Canada ULC 1) Canada 51.87 Fisher Scientific Company Canada 100 Thermo Fisher International Holdings LLC Delaware 100 Fisher (Barbados) Holding SRL Barbados 100 Cole-Parmer Canada Company Canada 100 Diagnostix Ltd. Canada 100 Fisher Scientific Oxoid Holdings Ltd. England 100 Oxoid Company Canada 100 Fisher Scientific Luxembourg S.a.r.l. Luxembourg 100 Perbio Science International Netherlands B.V. Netherlands 100 Perbio Science (Canada) Company Canada 100 Fisher Scientific UK Holding Company Limited England 100 European Laboratory Holdings Limited Ireland 100 Microchem Laboratories (Ireland) Limited Ireland 100 Geoghegan Technologies Limited Ireland 100 Doublecape Holding Limited England 100 I.Q. (BIO) Limited England 100 Oxoid (ELY) Limited England 100 Doublecape Limited England 100 Fisher Scientific Ireland Limited Ireland 100 Fisher Scientific Holding U.K. Limited England 100 Fisher Scientific U.K., Limited England 100 Orme Scientific Limited England 100 FSUK Holdings Limited England 100 Fisher Scientific UK Holding Company 2 England 100 Fisher Clinical Services U.K. Limited England 100 Fisher Clinical Services Pte. Ltd. Singapore 100 Fisher Clinical Services (Beijing) Co., Ltd. China 100 Fisher Scientific EuropeHoldings B.V. Netherlands 100 Fisher Scientific The Hague III B.V. Netherlands 100 Fisher Scientific of the Netherlands B.V. Netherlands 100 Fisher Emergo B.V. Netherlands 100 Labo-Tech B.V. Netherlands 100 Fisher Scientific The Hague II B.V. Netherlands 100 Fisher Scientific The Hague I B.V. Netherlands 100 Fisher Scientific Jersey Island Limited Jersey 100 Fisher Maybridge Holdings Limited England 100 Maybridge Chemical Holdings Limited England 100 Maybridge Limited England 100 10 NAME STATE OR JURISDICTION OF INCORPORATION PERCENT OF OWNERSHIP Maybridge Chemical Company Limited England 100 Maybridge Trustees Limited England 100 Fisher Scientific The Hague IV B.V. (5% owned by Fisher Scientific The Hague I. B.V.) Netherlands 100 Acros Organics B.V.B.A. (.01% owned by Fisher Scientific The Hague II B.V. .01% owned by Fisher Chimica BVBA) Belgium 99.98 Fisher Scientific AG (17.55% owned by Fisher Bioblock Scientific SAS) Switzerland 82.45 Ecochem N.V. (.01% owned by Acros Organics BVBA) Belgium 99.99 Fisher Chimica BVBA (.01% owned by Fisher Scientific The Hague II B.V.) Belgium 99.99 Fisher Scientific The Hague V B.V. Netherlands 100 Fisher Scientific Ireland Holding (1% owned by Fisher Scientific Europe Holdings B.V.) Ireland 99 Fisher Clinical Services GmbH Switzerland 100 Fisher Scientific (India) Private Limited (1.32% owned by Fisher Clinical Services U.K. Limited) India 98.68 Fisher Scientific Ireland Investments (1% owned by Fisher Scientific Europe Holdings B.V.) Ireland 99 Fisher Bioblock Holding II SNC (.01% owned by Fisher Scientific The Hague II BV) France 99.99 Fisher Bioblock Holding SAS France 100 Fisher Bioblock Scientific S.A.S. France 100 Avantec Sarl (10% owned by individuals) France 89 Fisher Bioblock Scientific SPRL (.1% owned by Fisher Bioblock Holding SAS) Belgium 99.9 Novodirect GmbH Germany 100 SCI Inno 92 France 100 Fisher Bioblock Scientific SL Spain 100 Oxoid Holding SAS France 100 Oxoid SAS France 100 11 NAME STATE OR JURISDICTION OF INCORPORATION PERCENT OF OWNERSHIP Oxoid Senior Holdings Limited England 100 Oxoid UKH LLC Delaware 100 Oxoid 2000 Limited England 100 Oxoid Holdings Limited England 100 Oxoid International Limited England 100 Oxoid Investments GmbH Germany 100 Oxoid A/S Denmark 100 OxoidAS Norway 100 Fisher Scientific Norway AS Norway 100 OxoidAB Sweden 100 Oxoid AG Switzerland 100 Oxoid Australia Pty Ltd. Australia 100 Oxoid Brazil LTDA (.01% owned by Oxoid Limited (UK)) Brazil 99.99 Oxoid BV Netherlands 100 Oxoid Inc. Delaware 100 Oxoid New Zealand Limited New Zealand 100 Oxoid N.V. (.01% owned by Oxoid Limited (UK)) Belgium 99.99 Oxoid SA Spain 100 Oxoid S.p.A Italy 100 Oxoid Limited England 100 G & M Procter Limited Scotland 100 Oxoid Limited Ireland 100 Oxoid Pension Trustees Limited England 100 Fisher Scientific Japan, Ltd. Japan 100 Fisher Scientific Korea Ltd. Korea 100 Fisher WWD Holdings L.L.C. Delaware 100 Kyle Jordan Investments Inc. Delaware 100 Pacific Rim Far East Industries, Inc. Delaware 100 Pacific Rim Investment, Inc. Delaware 100 Liberty Lane Investment Company Delaware 100 Marketbase International Limited Hong Kong 100 Hyclone Biochemical Product (Beijing) Co., Ltd. China 100 * Joint Venture/Partnership 12
